Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 1 of 9 PageID #: 10669
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
   BDM:KKO                                            271 Cadman Plaza East
   F. #2017R01840                                     Brooklyn, New York 11201



                                                      October 4, 2019

   By ECF

   Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Raniere, et al.
                          Criminal Docket No. 18-204 (NGG)

   Dear Judge Garaufis:

                  Per the Court’s September 10, 2019 order, the government respectfully
   submits this letter in response to defendant Keith Raniere’s petition in the above-referenced
   criminal proceeding. (Docket Entry (“DE”) #794; the “Petition”). In the Petition, Raniere
   asserts a 10% ownership interest in First Principles, Inc., an asset which is listed in the
   Amended Consent Preliminary Order of Forfeiture entered as to co-defendant Nancy
   Salzman. (DE #760). 1 He seeks a determination of this interest by the Court in an ancillary
   proceeding and exclusion of the property from any final orders of forfeiture. For the reasons
   stated below, the government moves to dismiss the Petition for failure to state a claim to the
   property. In the alternative, the government moves to dismiss the Petition to the extent
   Raniere claims assets belonging to First Principles.

   I.     Statutory and Factual Basis for Forfeiting First Principles

                  Raniere’s co-defendant Nancy Salzman pleaded guilty to Count One of the
   Superseding Indictment, charging her with racketeering conspiracy. (DE #474 (plea)).
   Raniere was later convicted at trial of racketeering and racketeering conspiracy, among other
   charges in the Second Superseding Indictment. (DE #735 (verdict)). As alleged in both


          1
                  First Principles is not included in the Amended Preliminary Orders of
   Forfeiture issued as to the other two co-defendants mentioned in the Petition, Lauren
   Salzman and Allison Mack. (DE #758 and 759, respectively).
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 2 of 9 PageID #: 10670



   superseding indictments, pursuant to 18 U.S.C. § 1963(a), any defendant convicted of
   racketeering or racketeering conspiracy must forfeit:

                  (a) any interest the person acquired or maintained in violation of
                  Title 18, United States Code, Section 1962; (b) any interest in,
                  security of, claim against or property or contractual right of any
                  kind affording a source of influence over any enterprise which
                  the person has established, operated, controlled, conducted or
                  participated in the conduct of, in violation of Title 18, United
                  States Code, Section 1962; and (c) any property constituting, or
                  derived from, any proceeds which the person obtained, directly
                  or indirectly, from racketeering activity in violation of Title 18,
                  United States Code, Section 1962.

   (DE #50 at ¶ 41; DE #430 at ¶ 50).

                   As stated in the Amended Consent Preliminary Order of Forfeiture entered as
   to Nancy Salzman, she consented to forfeiture of “all right, title and interest” in ten assets,
   including “First Principles Inc., a Delaware corporation, and all assets rights [sic] thereof,
   including but not limited to bank accounts and intellectual property.” (DE #760, at 1-2).
   Nancy Salzman further agreed that forfeiture was appropriate under the provisions of Section
   1963(a) or as substitute assets pursuant to Section 1963(m). (Id.). The government notes
   that the Petition only asserts that Raniere has a partial interest in First Principles and does not
   assert an interest in or contest the forfeiture of any other asset listed on the amended
   preliminary orders of forfeiture issued as to Nancy Salzman or any other co-defendant.

                  First Principles is subject to forfeiture under Section 1963(a)(2) because it
   afforded a source of influence over the RICO enterprise. First Principles owned the Nxivm
   “tech” or ideology that permeated Nxivm and its affiliates’ curricula and culminated in the
   creation of DOS. 2 The Nxivm education model and its associated “stripe-path” supported
   the RICO enterprise by isolating Nxivm community members from external support systems,
   “making them dependent on the [RICO] Enterprise for their financial well-being and legal
   status in the United States,” and encouraging them to take expensive Nxivm courses.
   (Second Superseding Indictment, DE #430, at ¶¶ 6(f), (i)). Nxivm’s philosophy included the
   mantra, “There are no ultimate victims; therefore I will not choose to be a victim,” and the

          2
                   See Government Exhibit (“GX”) 762 (Declaration of Keith Raniere in Support
   of Plaintiff’s Opposed Emergency Motion for Stay of Fee Order Pending Appeal) and Tr.
   6/11/19 at 4605 (Guerci) (“First Principles LLC [sic]. . . controls the intellectual property of
   Nxivm Corporation, the executive training company for which I [Raniere] was the
   conceptual founder.”); Tr. 5/17/19 at 1532 (L. Salzman) (testifying that “the curriculum that
   [Raniere] created, we called it the technology”); Tr. 5/8/19 at 473 (Vicente) (testifying that
   First Principles owned “The Tech”, i.e., the “whole educational model,” including curricula
   and coaching methodologies).


                                                    2
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 3 of 9 PageID #: 10671



   precept that women make excuses and claim victimhood to avoid commitments. 3 This
   educational model made the victims in this case more vulnerable to control by the RICO
   enterprise and laid the philosophical groundwork for DOS.

                  Nxivm, its affiliates and individuals who received advice from Raniere paid
   him a 10% royalty. 4 As indicated in Government Exhibit 1279, Raniere’s royalties from one
   such entity were to be paid to First Principles. 5 First Principles, in turn, filed patents
   generated by Raniere for his “Rational Inquiry” method (which was not ultimately approved
   for a U.S. patent), the sash system used by Nxivm and its affiliates, a patent to rehabilitate a
   “Luciferian,” and other so-called inventions. 6 The existence of these patents was cited to
   Nxivm community members as evidence that Raniere was a highly intelligent person. 7 The
   promotion of Raniere was a principal purpose of the RICO enterprise and exalting his
   teachings and ideology were among the enterprise’s means and methods. (DE #50 at ¶¶ 4,
   6(b); DE #430 at ¶¶ 4, 6(b)).

                  In sum, First Principles “further[ed] the affairs of the enterprise” by owning
   and licensing the “tech” that pervaded Nxivm’s philosophy and made its victims more

          3
                 See Tr. 5/8/19 at 112, 292 (Sylvie) (testifying that repetition of the victim
   mantra “hundreds and hundreds and hundreds of times” made it difficult to recognize that
   she was victimized and noting the Jness philosophy that women are victimizers who cry
   victim to avoid responsibility for their actions); Tr. 6/12/19 at 4715-16 (Ross) (“ESP appears
   to make victimhood seem . . . unnatural[.]”).
          4
                  See Tr. 6/14/19 at 5134-35 (Weniger) (testifying that the reference in GX 1383
   to Raniere receiving ten percent of proceeds was consistent with other documents the agent
   reviewed); Tr. 5/21/19 at 1857 (L. Salzman) (testifying that Dawn Morrison gave Raniere
   cash royalties as “tribute for the idea of [her] business”); Tr. 5/9/19 at 585 (Vicente) (stating
   it was his “general understanding of how things worked” that Raniere received “10 percent
   of net”).
          5
                  As noted in the Petition, Raniere’s counsel filed Government Exhibit 1279
   under seal as it was not introduced at trial and is subject to a protective order. (Petition, at 4
   n.3).
          6
                  See Tr. 5/9/19 at 593-602 (Vicente); Tr. 6/11/19 at 4495 (Valenziano) (“First
   Principles being . . . the licensee of the Rational Inquiry Method. They actually owned the
   intellectual property and licensed it to Nxivm for use.”); Tr. 5/31/19 at 3360 (Loperfido)
   (“First Principles held the Rational Inquiry license.”).
          7
                  See Tr. 5/9/19 at 601 (Vicente) (testifying that he promoted the Rational
   Inquiry method by saying it was “patented in the Patent Office under artificial intelligence
   because nobody knows what to do with it it’s so advanced because that's what I was led to
   believe”); Tr. 6/11/19 at 4404 (Jay) (testifying to her understanding that Raniere “has
   thousands of patents and starts all these businesses”).


                                                    3
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 4 of 9 PageID #: 10672



   vulnerable to abuse, and by obtaining patents that enhanced Raniere’s reputation as a highly
   intelligent, business-savvy and ethical person. United States v. Angiulo, 897 F.2d 1169, 1214
   (1st Cir. 1990) (finding sufficient evidence to support forfeiture of a coffee shop that
   afforded a source of influence over a RICO enterprise).

   II.    Statutory Framework for Criminal Forfeiture Proceedings

                  In criminal cases, third-party challenges to an order of forfeiture are governed
   by Rule 32.2 of the Federal Rules of Criminal Procedure and the forfeiture statutes
   applicable to the crime of conviction. As discussed above, the government seeks forfeiture
   of First Principles pursuant to 18 U.S.C. § 1963(a). Therefore, the procedures governing
   petitions in 18 U.S.C. § 1963(l) apply to this proceeding. 8

                  The purpose of the ancillary proceeding “is to determine whether any third
   party has a legal interest in the forfeited property.” Fed. R. Crim. P. 32.2, Advisory
   Committee Notes (2000); See United States v. Davenport, 668 F.3d 1316, 1321 (11th Cir.
   2012) (quoting the Advisory Committee’s Notes for this proposition); United States v. Egan,
   No. 10 CR. 191 (JFK), 2015 WL 4772688, at *6 (S.D.N.Y. Aug. 13, 2015) (same), aff’d, 654
   F. App’x 520 (2d Cir. 2016); United States v. Bradley, 882 F.3d 390, 393 (2d Cir. 2018)
   (noting that an ancillary proceeding “greatly resembles a quiet title action”). If the court
   determines that the property in question belongs to the third party, then the property must be
   stricken from the order of forfeiture; however, if the property does not belong to the third
   party, then the preliminary order of forfeiture becomes final and the United States becomes
   the exclusive titleholder to the property. 18 U.S.C. § 1963(l)(6)-(7); United States v. Dupree,
   919 F. Supp. 2d 254, 262 (E.D.N.Y. 2013), aff’d in part, vacated in part sub nom. United
   States v. Watts, 786 F.3d 152 (2d Cir. 2015).

                  Courts generally require “strict compliance” with the rules and deadlines
   governing criminal forfeiture proceedings. See United States v. Speed Joyeros, S.A., 410 F.
   Supp. 2d 121, 124 (E.D.N.Y. 2006)(“‘Strict compliance’ with claim filing procedures is
   ‘typically required,’ though ‘a court has discretion in appropriate circumstances to depart
   from the strict compliance standard.’”); United States v. Swartz, 391 F. Supp. 3d 199, 213
   (N.D.N.Y. 2019) (granting motion to dismiss petition which did not comply with
   “strict pleading requirements” set forth in § 853(n)(3)). All grounds for recovery must be set
   forth within the petition, and a claimant may not later amend the petition to assert additional
   claims. Dupree, 919 F. Supp. 2d at 263 (citing cases); but see United States v. Daugerdas,
   892 F.3d 545, 552 (2d Cir. 2018) (allowing non-defendant claimant to plead additional facts


          8
                  Section 1963(l) contains substantially identical language to 21 U.S.C.
   § 853(n). The government will therefore “refer to cases discussing the two statutes
   interchangeably.” United States v. Ribadeneira, 105 F.3d 833, 835 & n.2 (2d Cir. 1997)
   (applying 21 U.S.C. § 853(n) and “follow[ing] the 9th Circuit’s holding that the two
   provisions are so similar in legislative history and in plain language as to warrant similar
   interpretation”).

                                                  4
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 5 of 9 PageID #: 10673



   where the government had not argued for dismissal of her claim on the basis of her petition’s
   pleading deficiencies).

                 Pursuant to Section 1963(l)(3), the petition:

                 [1] shall be signed by the petitioner under penalty of perjury
                 and
                 [2] shall set forth
                       [a] the nature and extent of the petitioner’s right, title,
                             or interest in the property,
                       [b] the time and circumstances of the petitioner’s
                             acquisition of the right, title, or interest in the
                             property,
                       [c] any additional facts supporting the petitioner’s
                             claim, and
                       [d] the relief sought.

   18 U.S.C. § 1963(l)(3) (numbering and structure added for clarity).

                   As a threshold matter, the petitioner must establish standing by pleading a
   legal interest in the property. 18 U.S.C. § 1963(n)(2)-(3); United States v. Watts, 786 F.3d at
   161. The validity of petitioner’s claimed property interest is determined in accordance with
   state law. Id.; Willis Mgmt. (Vermont), Ltd. v. United States, 652 F.3d 236, 242 (2d Cir.
   2011) (“State law determines a petitioner’s legal interest in the property at issue.”). Only
   after a claimant makes a threshold showing of standing by pleading a legal interest pursuant
   to Section 1963(l)(3), may a court proceed to a hearing to determine whether the claimant
   falls within one of two narrow categories of property owners for whom the governing
   forfeiture statute affords relief. 18 U.S.C. § 1963(l)(6); Watts, 786 F.3d at 160; Ribadeneira,
   105 F.3d at 837 (holding that petitioners did not have a legal interest in the forfeited property
   and therefore lacked “standing to petition to modify an Order of Forfeiture by virtue of either
   § 853(n)(6)(A) or (B)”).

                 During an ancillary proceeding hearing, the petitioner bears the burden of
   proof by a preponderance of the evidence. 18 U.S.C. § 1963(l)(6). Specifically, the
   petitioner must prove that he falls within one of the following two categories:

                         (A) the petitioner has a legal right, title, or interest in
                 the property, and such right, title, or interest renders the order of
                 forfeiture invalid in whole or in part because the right, title, or
                 interest was vested in the petitioner rather than the defendant or
                 was superior to any right, title, or interest of the defendant at the
                 time of the commission of the acts which gave rise to the
                 forfeiture of the property under this section; or

                         (B)      the petitioner is a bona fide purchaser for value of
                 the right, title, or interest in the property and was at the time of

                                                   5
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 6 of 9 PageID #: 10674



                  purchase reasonably without cause to believe that the property
                  was subject to forfeiture under this section[.]

   18 U.S.C. § 1963(l)(6)(A)-(B). With respect to the timing of the claimed legal interest,
   Section 1963(l)(6)(A) applies to an interest that arose before the pertinent crime was
   committed, and Section 1963(l)(6)(B) applies to an interest acquired after the commission of
   the crime.

                 According to Rule 32.2(c)(1)(A), after a petition is filed, the government may
   move to “dismiss the petition for lack of standing, for failure to state a claim, or for any other
   lawful reason.” Fed. R. Crim. P. 32.2(c)(1)(A). After the Court rules on any such motions,
   the Court may permit discovery that “is necessary or desirable to resolve factual issues.” Fed.
   R. Crim. P. 32.2(c)(1)(B). Discovery may be followed by summary judgment motions and
   eventually an evidentiary hearing. Id. Any motion practice and discovery authorized by the
   Court is conducted pursuant to the Federal Rules of Civil Procedure. Id.; Pacheco v.
   Serendensky, 393 F.3d 348, 352 (2d Cir. 2004) (noting that an ancillary proceeding under the
   revised Rule 32.2 “closely resembles a civil action”).

                   Section 1963 further provides that the Court, “to the extent practicable and
   consistent with the interests of justice,” may schedule a hearing within 30 days of the filing of
   the petition. 18 U.S.C. § 1963(l)(4). However, construed alongside Rule 32.2, a hearing may
   be delayed beyond 30 days to allow time for motion practice and discovery. See, e.g., United
   States v. Odom, No. 5:03CR24(01)-DCB, 2008 WL 2037669, at *1 (S.D. Miss. May 7, 2008)
   (finding that delayed hearing on petition was appropriate and did not violate petitioner’s rights
   in light of “need for discovery to resolve important factual issues,” scheduling constraints and
   the filing of petitions by multiple claimants).

   III.   The Petition Should Be Dismissed For Failure to Sufficiently Plead an Interest in First
          Principles

          A.      The Petition’s Factual Allegations
                  Part VI.C. of the Petition alleges the following material facts 9: “First
   Principles, Inc. is a Delaware Corporation in which Mr. Raniere has by agreement a 10%

                  9
                           The Petition before the Court is not a simple statement of Raniere’s
   interest in First Principles, but rather combines elements of a petition and a legal motion. On
   the final page of the submission, Raniere’s signature appears following a statement
   “affirm[ing] under penalty of perjury that the material facts contained herein are true and
   correct.” (Petition, at 6; emphasis added). Within the submission, Part VI.C. is titled
   “Material Facts Related to Keith Raniere’s Proceeds and Assets in First Principles, Inc.”
   (Id. at 4; emphasis added). In light of the statutory requirement that a petition be signed
   under penalty of perjury, and the limitation placed on Raniere’s signature, the government
   respectfully submits that the Court should only consider the facts contained in Part VI.C. in
   connection with the government’s motion to dismiss.


                                                   6
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 7 of 9 PageID #: 10675



   interest in the assets, proceeds and property of First Principles, Inc.” (Id.). In a footnote
   following this assertion, Raniere cites to Government Exhibit 1279. According to Raniere,
   the exhibit “references Mr. Raniere’s royalties from First Principles, Inc.” (Id. at n.3). In
   actuality, the plain language of the exhibit describes the division of the proceeds of an
   entirely different entity, and indicates that Raniere’s 10% royalty from that entity would be
   sent to First Principles. The remaining language in Part VI.C. consists of a recitation of the
   First Principles assets in which Raniere claims an interest (e.g., proceeds, patents, and ethical
   and psychological tests).

          B.     The Petition Does Not Adequately Plead Raniere’s Alleged Ownership
                 Interest
                  To survive a motion to dismiss, a petition “is evaluated on the same standard
   as a civil complaint on a motion under Rule 12(b)(6).” United States v. Daugerdas, 892 F.3d
   545, 552 (2d Cir. 2018). The Court must accept all factual allegations as true, but “need not
   do the same for legal conclusions.” Id. The facts available for the Court’s consideration
   include those alleged in the Petition, “documents attached to [it] as exhibits, and documents
   incorporated by reference.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir.
   2010) (stating the rule with respect to a motion to dismiss a civil complaint). As a general
   rule, courts do not “look beyond the complaint and attached documents in deciding a motion
   to dismiss.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011). However, the Court may
   also consider external information, including documents “integral to the Complaint, relied on
   in framing the Complaint, public disclosure documents, or facts of which the Court may take
   judicial notice.” Matter of Schnittger, No. 2:18-CV-04343(ADS)(SIL), 2019 WL 3780094,
   at *3 (E.D.N.Y. Aug. 12, 2019).

                    The Petition should be dismissed because the material facts alleged therein are
   insufficient to meet the pleading standard under Section 1963(l)(3). First, the Petition fails to
   adequately allege “the time and circumstances of the petitioner’s acquisition of the right,
   title, or interest in the property,” as required by Section 1963(l)(3). Second, the “additional
   facts” proffered in support of the petitioner’s claim actually undermine it.

                  Raniere alleges a 10% ownership interest in First Principles “by agreement.”
   The Petition does not state when this agreement was entered into or became effective.
   Indeed, elsewhere in the Petition, Raniere’s counsel assert as legal conclusions that he can
   show that his ownership interest was both pre-existing and acquired after the criminal
   conduct for which he was convicted. (Parts VI.A., VI.B. and VII., referring to 18 U.S.C.
   § 1963(l)(6)(A) and (B)). Thus, the timing of Raniere’s alleged acquisition of an interest in
   First Principles cannot be ascertained from the four corners of the petition. This alone is
   fatal under Section 1963(l)(3).

                  Raniere also does not provide “additional facts” that support his claimed
   ownership of 10% of First Principles Inc. He fails to identify any other parties to the
   “agreement” granting him partial ownership of the corporation or allege how those parties
   had the authority to enter into such an agreement. Further, the Petition contains no other
   details about the existence of this agreement that could be used to determine its validity—for

                                                   7
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 8 of 9 PageID #: 10676



   example, whether the agreement was oral or written, whether it was authorized by a
   corporate resolution or recorded in a corporate ledger, or whether it resulted in the issuance
   of 10% of the corporation’s shares to Raniere in his own name. See United States v. Patel,
   No. 16-CR-00584-02(DRH), 2019 WL 3216654, at *4 (E.D.N.Y. July 17, 2019) (making
   “[s]hort shrift” of a petition that made conclusory assertions of ownership “devoid of any
   effort to satisfy—or, indeed, even address—the pleading requirements” including “the need
   to set forth ‘the time and circumstances of [claimants’] acquisition of the . . . interest in the
   property’”); United States v. BCCI Holdings (Luxembourg), S.A., 916 F. Supp. 1286, 1289
   (D.D.C. 1996) (granting motion to dismiss petition where petitioner “offered no facts or
   evidence to support his assertion” that he was the “sole beneficiary” of an investment
   account); United States v. Ken Int’l Co., 184 B.R. 102, 107-08 (D. Nev. 1995) (dismissing
   petition for failure to allege “any facts and offer any evidentiary support regarding”
   claimant’s interest in multiple assets or regarding claimant’s acquisition of the assets).

                  Finally, the exhibit Raniere cites in support of his ownership claim serves,
   instead, to undermine it. Exhibit 1279 states, consistent with the trial evidence discussed
   above, that Raniere received 10% royalties from an entity other than First Principles. (See
   supra, at 3 & n.4). To the extent this exhibit reflects any agreement, it suggests only an
   agreement that the other entity would pay 10% in royalties to Raniere or First Principles.
   This payment of 10% of another business’s proceeds cannot in any way corroborate
   Raniere’s assertion that he had a 10% stake in First Principles. Because the Petition’s
   characterization of Government Exhibit 1279 “conflicts with the actual document[],” the
   Court should rely on the exhibit itself. Delgado v. Ocwen Loan Servicing, LLC, No. 13-CV-
   4427 (NGG) (RML), 2014 WL 4773991, at *6 (E.D.N.Y. Sept. 24, 2014) (Garaufis, J.).
   Crediting the exhibit’s plain language rather than the Petition’s characterization of the import
   of “10%,” the Petition does not adequately allege Raniere’s 10% interest in First Principles.

          C.      Alternatively, the Petition Should be Partially Dismissed with Respect to
                  Raniere’s Claim to Corporate Assets
                   In the alternative, the Petition should be dismissed insofar as Raniere claims
   an interest in the assets of First Principles because he has not made a threshold showing of
   standing by pleading a legal interest. Raniere’s asserted ownership of 10% of “the assets,
   proceeds and property of First Principles Inc.” does not constitute a valid legal interest
   because a shareholder of a corporation has no personal interest in the corporation’s assets.
   See Texaco Ref. & Mktg., Inc. v. Delaware River Basin Comm’n, 824 F. Supp. 500, 506 (D.
   Del. 1993), aff’d, 30 F.3d 1488 (3d Cir. 1994) (“[S]ettled principles of corporate law . . .
   establish that the corporation, not the stockholders of the corporation, owns the property,
   rights, and privileges of the corporation.”); United States v. 479 Tamarind Drive, Hallendale,
   Fla., No. 98 CIV. 2279 DLC, 2011 WL 1045095, at *2 (S.D.N.Y. Mar. 11, 2011) (“[A]
   shareholder has no standing to contest the forfeiture of an asset of a corporation because
   shareholders do not have an ownership interest in any specific property owned by that
   corporation.”). As Raniere cannot establish standing with respect to claiming the assets of
   First Principles, the Petition should be dismissed as to these assets.



                                                   8
Case 1:18-cr-00204-NGG-VMS Document 801 Filed 10/04/19 Page 9 of 9 PageID #: 10677



   IV.    Conclusion

                   For the reasons set forth above, the Petition should be dismissed in its entirety
   for failure to adequately plead an ownership interest in First Principles. In the alternative, to
   the extent Raniere asserts an interest in the corporate assets of First Principles, that portion of
   the Petition should be dismissed for lack of standing. Thank you for Your Honor’s
   consideration of this submission.

                                                        Respectfully submitted,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                By:      /s/ Karin Orenstein
                                                        Karin Orenstein
                                                        Assistant U.S. Attorney
                                                        (718) 254-6188

   Cc:    Counsel of Record (by ECF)




                                                   9
